Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the amendment filed on 12/15/21, claims 1-2 and 5-7 have been amended and claims 10-17 have been added.  In view of the amendment, claims 2-9 and 16 have been found allowable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (US 5,578,127) in view of Nishida (US 2016/0046515 A1) and Jo et al (US 2009/0308735A1).
As to claims 1,10-13, and 17, Kimura discloses (see Fig 2) an apparatus for treating a substrate, the apparatus comprising: a treatment vessel (13) having a treatment space therein; a substrate support unit (28) configured to support the substrate in the treatment space; and a liquid dispensing unit (80) configured to dispense a treatment liquid onto the substrate placed on the substrate support unit, wherein the liquid dispensing unit (80) includes: a treatment liquid tube (38) through which the treatment liquid flows; and a constant- temperature water tube (37) through which constant-temperature water flows, the constant-temperature water tube being configured to surround the treatment liquid tube (38), wherein the constant-temperature water maintains the treatment liquid, which flows through the treatment liquid tube, at a set temperature; a constant-temperature water supply tube (39) configured to supply the constant-temperature water to the constant-temperature water tube (see column 5, lines 30-41). Kimura lacks teaching an activation member installed in the constant-temperature water supply tube. In semiconductor processing system, problems of scale deposition on the surface of heat transfer tubes and piping in contact with water are known in the art; for instance, as taught by - Nishida (see paragraphs 1-3 and 8).  Jo et al teaches (see para [0010] and [0024]) an activation member including a metal tube and an organic tube adjacent to the metal tube (electrostatic field generating element 100 including a pipe fitted with the carbon electrodes 120 and the metallic electrode 140, see Fig 1 for the male and female threaded connections of the carbon electrodes + and OH-) in the water, the activation ions based on friction between the activation member and the water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an activation member installed in the constant-temperature water supply tube in Kimura to prevent scale created in the pipe and decrease of flow rate.
	Regarding claim 15, in Kimura the treatment liquid capable of including a light-sensitive material (resist or photoresist material).

Claims 1,10-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20170026821 (see English Translation) in view of Nishida (US 2016/0046515 A1) and Jo et al (US 2009/0308735A1). 
As to claims 1,10-13, and 17, KR’821 discloses (see Fig 4, para [0047]-[0071]) an apparatus for treating a substrate, the apparatus comprising: a treatment vessel (510) having a treatment space therein; a substrate support unit (530) configured to support the substrate in the treatment space; and a liquid dispensing unit (550) configured to dispense a treatment liquid onto the substrate placed on the substrate support unit, wherein the liquid dispensing unit includes: a treatment liquid tube (557) through which the treatment liquid flows; and a constant-temperature water tube (620) through which constant-temperature water flows, the constant-temperature water tube being configured to surround the treatment liquid tube (38), wherein the constant-temperature water maintains the treatment liquid, which flows through the treatment liquid tube, at a set temperature; a constant-temperature water supply tube (680) + and OH-) in the water, the activation ions based on friction between the activation member and the water.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an activation member installed in the constant-temperature water supply tube in Kimura to prevent scale created in the pipe and decrease of flow rate.
Regarding claim 15, in KR’821 the treatment liquid capable of including a light-sensitive material (resist or photoresist material).

Allowable Subject Matter
Claims 2-9 and 16 are allowed.

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claims 2-9 and 16 is allowable for the same reasons described in the action sent on 09/21/21.  As to claim 14, Kimura or KR’821 teaches a constant temperature water tube with upstream and downstream supply tubes (see Figs 1 and 4 respectively).  Jo et al teaches pipe parts of the activation member (field generating element 100) with piping and screw parts (see Fig 1).  However, Jo et al does not suggest any motivation combining all of the elements of claim 14, such as,
  the activation member is detachably between the upstream water supply tube and the downstream water supply tube.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10-15 and 17 have been considered but are moot because the new ground of rejection does not rely on Cho applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/